department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person contact number identification_number form required to be filed employer_identification_number number release date date date uil dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i on fax number contact person contact number identification_number employer_identification_number date date uil legend a b c d dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have determined that you failed to establish your qualification for exemption under that section our reasons for this conclusion and the facts on which it is based are explained below you were incorporated on date and filed your application_for exemption on date according to your articles of incorporation you were organized for charitable and educational_purposes in your application you state that your mission is to create and foster high quality educational programs that enrich the lives of children and adults the activities planned initially were threefold to provide technical assistance services to child care and pre-kindergarten programs to improve the quality of services provided to children and families to develop and maintain the a program which is a program you developed that helps schools and other organizations raise additional income for the purpose of enhancing their page children’s curriculum and to finish developing field testing and revising your own educational games and books for retail marketing in order to provide high quality products to the world and promote children’s learning through fun activities you projected your sources of support to be from contracts for the technical assistance services special events the a program individual contributions and sales from the marketing of the educational products to national and worldwide retail chain stores at the time of your application you had no revenue or assets and projected no revenue or expenses for in date you submitted your first application_for a technical assistance contract that had not yet been awarded as of date you indicate that all three programs had not yet been implemented your initial by-laws provided for a 9-member board_of directors at that time according to your application you were in the process of selecting a board by date according to your response to a letter from the service requesting you to list the current members of your board_of directors you had members and had revised your by-laws to provide for a 5-member board in correspondence dated date you added to your activities a program called b which is a park that would be built in partnership with multiple christian ministries to integrate bible stories and the books and games developed by you along with other fun educational religious-themed activities at that time you had begun a new program called c which involved collecting shoes and clothes to send to the children of ethiopia india and haiti through various christian ministries in a letter from you dated date you changed your proposed activities to omit the a program and modified the third program to give books to children rather than sell them at retail you added as part of the technical assistance program travel to haiti to assess the needs of children in orphanages at that time a draft of a game board for children and a draft of an infant and toddler picture book were completed budgets were provided which appeared to be predominantly projected budgets but in any event it was not specified whether they were actual or proposed income and expenses and other than donations for the newly named d program were mostly donations of time money and like-kind contributions from the president vice-president and company personnel which vice-president and personnel were not identified in response to a letter from the service requesting detailed information on your current and proposed activities including any public records such as news articles press releases website etc of your exempt_activities you responded by letter dated date that you have changed your purposes solely to building a christian theme park which park would support outreach ministries that teach the gospel of jesus christ worldwide as well as help children and adults in need the revised by-laws provide that the board will be comprised of christian ministers and business people according to this submission you completed outreach activities including collecting shoes and clothing for orphans in haiti collecting and sending clothing toiletries and cash for food and water to haiti after the hurricane in haiti collecting for the tsunami survivors and phoning local churches asking them to donate through the local red cross and again collecting and sending clothing to orphaned children page in haiti you do not specify what the total costs or revenues were and what the sources of support were nor provide the names of any board members or any public records finally you state that your future plans include supporting christian ministries that are doing outreach and teaching the word of god in line with our mission and securing a committed working board_of directors to help plan organize fund raise oversee operations and maintain in excellence according to the holy bible this christian theme park you do not provide a budget or detailed tangible plans for the creation of the theme park your articles of incorporation have not been amended to change the purposes of the corporation to reflect the religious purposes sec_501 of the internal_revenue_code provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it section dollar_figure of revproc_90_27 1990_1_cb_514 provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed see also american science foundation v commissioner tcmemo_1986_556 a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued page the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant’s organization operations and finances to assure that there is not abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 74_tc_531 see also 412_f2d_1197 cert_denied 397_us_1009 furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v commissioner t c memo an organization must establish through the administrative record that it operates as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xii academy inc v commissioner tcmemo_1982_97 affd 711_f2d_1058 6th cir the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 share network foundation v commissioner t c memo as recently stated by the u s court of federal claims vague generalizations and conclusory expectations are insufficient to demonstrate that the application meets the operational_test 70_fedclaims_782 citing 71_tc_102 the information submitted thus far is insufficient for us to conclude that you are organized and operated exclusively for charitable religious or educational_purposes as specified in sec_501 of the code specifically we are unable to determine whether or not you are operated for purposes that come within the exempt purposes described in sec_501 of the code for the following reasons your initial purposes were educational and charitable which were specifically educational in nature and targeted to child care and pre-kindergarten programs as implied by the name of the corporation your mission stated that your purposes were to create and foster high quality educational programs that enrich the lives of children and adults of the original proposed activities or programs after years the intended class of beneficiaries appears to not have benefited at all from the minor progress that was made by you which included drafts of a game board and book a year after you submitted your application you indicated that all three programs had not been implemented yet page you then began a new program collecting shoes and clothing for orphans in haiti added the christian theme park program eliminated the a program and mentioned a program to travel to haiti to assess the needs orphans finally years later you changed your intended purposes again to solely the development of the christian theme park which could conceivably include activities of a commercial nature and which would support christian ministries worldwide after years you completed outreach activities involving the collection of shoes and clothing for orphans in haiti and the other two involving efforts to assist victims of a hurricane in haiti and the tsunami the latter while charitable and worthy causes had no connection to the purposes proposed in your initial application there is no indication in your submissions that you are currently performing any activities in furtherance of charitable educational or religious purposes or that you will continue any of the activities that you have performed in the past at most you have identified board members one of which currently may not be eligible as a board member under the revised by-laws which require a board comprised of christian ministers and business people details of fundraising projects and funds to be raised from the public were not provided and the information submitted shows that funds for completed projects were in large part provided by you budgets and financial information submitted provided insufficient detail concerning actual income and expenses proposed income and expenses especially for the theme park which would seem to be a complex and expensive undertaking actual and proposed sources of funding and actual and proposed fundraising plans although you have stated that your mission is to teach the gospel of jesus christ worldwide and the vehicle through which your mission will be accomplished is to develop and operate in excellence a christian theme park and you have also provided some broad ideas concerning the park you have provided no plans for the location of the park the projected date construction of the park will begin or when it will become operational or tangible plans for the construction of the theme park in fact you state in your last submission that your future plans include securing a committed working board_of directors to help plan organize fund raise oversee operations and maintain the christian theme park in fact you have done very little towards the realization of such a theme park you have not presented the standards criteria procedures or other means by which you intend to effectuate your current purposes the anticipated sources of receipts or the nature of contemplated expenditures as required in revproc_90_27 supra in addition vague generalizations and conclusory expectations are insufficient to demonstrate that you meet the operational_test therefore you have not established that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns page contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service irs may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax internal_revenue_service se t eo ra t constitution ave n w washington dc page if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements
